DETAILED ACTION
This Final Office action is in response to Applicant’s Response filed on 05/10/2021.  Claims 1-5, 7, 22-24, 27-36, 38, and 39 are currently pending, with claims 33-36 withdrawn from consideration.  The earliest effective filing date of the present application is 10/07/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 22-24, 27-32, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2016/0085955 to Lerner (“Lerner”) in view of U.S. Pat. Pub. No. 2017/0346693 to Dix et al. (“Dix”).
With regard to claims 1, 24, 27, 28, 32, 33, 38, 39, Lerner discloses the claimed device, comprising: 
 	a secure element (see discussion of Firmcoin at [0042-0221]) including: 
a memory (see indication of memory that performs the storages for the Firmcoin at [0099]) that stores an address (see e.g. private key in [0038] that is sent from secure element to asset-tracking system; see e.g. [290] where “the asset-tracking system” is “in case of Bitcoin, the[[] blockchain [of Bitcoin]), a set of rules; see [0038] algorithm which provides an authentication tag), and a state of a digital current account associated with the address (see [0037] for “asset rights” which relate to the state of the asset, such as belonging to the user or someone else), and 
 		a processor coupled to the memory (see [0046] also associated with Firmcoin) and configured to 
 	receive, from an additional device, a request to change the state of a digital currency account tracked within a distributed electronic ledger, the requested change being associated with a transaction initiated between the device and the additional device and involving the digital currency account (there are several requests to change state disclosed in Lerner; see e.g. [0037] where user can make request to transfer currency to a receiving user, where the transaction is initiated between payer and payee, and involves a certain amount of digital currency; see [0036] where the asset can be tracked via an Bitcoin address, where Bitcoin utilizes a distributed electronic ledger; see [0138-140] where the request from the user comes from “another device” as in “The user sends this random number to the device” where, as shown in [0140] “[t]his enables users to associate a net asset to the Firmcoin by connecting another computer to the Firmcoin issuer, receiving from the Firmcoin issuer a new key-pair that has already been associated with an asset in the asset-tracking system, and sending this key-pair to the Firmcoin.”; see also [0141]), 
 	access rules data maintained within one or more ledger blocks of the distributed electronic ledger, the rules data identifying one or more rules associated with the tracked digital currency account (see [0147], see where rules data in one or more blocks is identified; [0171]; [0226]; [0255], [0257], [0286], [0291]);
	determine, based on the received request and the accessed rules data that the requested change complies with the one or more rules (see [0291], “If the message C is 
	validate the request based on the determination that the change complies with the one or more rules (see [0291], “If the message C is correct, the funds are accepted and the flow continues in 0640. In 0640 the Bitcoin-Firmcoin changes to a special state ‘Bitcoins loaded’”); 
 	authorize the initiated transaction in response to the validation of the request (see [0292], where private key is sent to device and then in [0293] the private key is used as an authorization) and, generate and transmit confirmation data indicative of the validated request to the additional device, the additional device being configured to execute an initiated exchange based on the confirmation data (see [0293], see where user device receives signature S, where “In 0850 the signature S is inserted in the input scriptsig to make the transaction T valid. In 0860 the user broadcasts the transaction T to the Bitcoin network to be included in a mined block.”; for claim 24, the P2P system is the Bitcoin network and the ledger blocks are, for example, the blocks on the blockchain that includes the mined block);
	The examiner notes that in Fig. 8, [0293] 0860 “the user broadcasts the transaction T to the Bitcoin network to be included in a mined block” is the last part of the method, and therefore all of the authorizing and transmitting of confirmation data is done “prior to” this recordation of the change in asset state.  Accordingly, Lerner, in view of the teachings below, would perform these actions of authorizing and transmitting at the end of the transaction, thereby satisfying the “prior to” limitation at the end of claim 1.  
based on  the authorization of the initiated transaction and the transmission of the confirmation data to the additional device, transmit a portion of the request to one or more peer computing systems, the one or more peer computing systems being configured to record the change in the state of the asset in one or more additional ledger blocks of the distributed electronic ledger (see [0293] “In 0860 the user broadcasts the transaction T to the Bitcoin network to be included in a mined block.”).
	Lerner is silent regarding the limitations relating to accessing a first hash value maintained on a distributed ledger, and obtaining a second hash value from the received request, 
	However, the concept of accessing a first hash value on a block of a blockchain, obtaining a second hash value , and then validating the request based on the correspondence of the previous hash value with the new second hash value, as claimed, is old and well known in the blockchain art as this is how blockchains work.  In particular, Dix teaches at e.g. Figs. 6-7, [0024-26], [0029-31] that it would have been obvious to one of ordinary skill in the transaction verification art to include the ability to access a block chain hash value(s) (i.e. first hash value) comprised of rules such as a block hash value, configuration rules, etc. as shown in Fig. 7: 

    PNG
    media_image1.png
    135
    474
    media_image1.png
    Greyscale
and further at 708 where each block hash value has its own associated rules such as configuration rules as shown in [0029], [0030], [0031], etc.
And obtaining a second hash value from the received request, the second hash value being representative of a second version identifier of a second version of the one or more rules, the second version of the one or more rules being associated with the additional device (see e.g. [0024-26], where [0024] discusses obtaining “a hash value of a prior configuration transaction, discussed in more detail below, used for the deletion or modification thereof.”, where the prior transaction is “associated with” the additional device), based on a determination that the first hash value corresponds to the second hash value establish a consistency between the first and second version identifiers of the version of the one or more rules (see [0024-26] where the system determines that the first and second hash values “correspond” as they are placed in the same block header of the generated “new block” on the blockchain; the established consistency is that they are placed in the same block header of the new block generated; see [0026] “In one embodiment, the hash values may include a hash of each configuration transaction [in other words, the hash value includes identifiers of various configuration rules], generated by the processing server 102 via the application of one or more validating the received request based on a determination that the first hash value corresponds to the second hash value and thereby authorize the transaction (see e.g. [0026] “The one or more hash values associated with the configuration transactions included in the block may be used in the verification of the configuration transactions stored in the respective block.” [0029-31], where this is performed in order to provide the benefit of: “The use of blockchain to update configuration data in the computing devices 104 of the computing network may provide for increased efficiency and effectiveness of the propagation of configuration data throughout the computing network. . . .  In addition, the use of hash values in the blockchain itself may enable the computing device 104 to not only validate the authenticity of the block including the new configuration transactions, but to also validate the configuration transactions included therein.”  See e.g. Dix at [0031-33].
	Therefore, it would have been obvious to one of ordinary skill in the blockchain transaction art at the time of filing to modify Lerner to include the ability to access a block chain hash value(s) (i.e. first hash value) such as a block hash value as shown in Fig. 7: 

    PNG
    media_image1.png
    135
    474
    media_image1.png
    Greyscale

And obtaining a second hash value from the received request (see e.g. [0024-26], where [0024] discusses obtaining “a hash value of a prior configuration transaction, discussed in more detail below, used for the deletion or modification thereof.”), based on a determination that the first hash value corresponds to the second hash value establish a consistency between the first and second version identifiers of the version of the one or more rules (see [0024-26] validating the received request based on a determination that the first hash value corresponds to the second hash value and thereby authorizing the transaction (see e.g. [0026] “The one or more hash values associated with the configuration transactions included in the block may be used in the verification of the configuration transactions stored in the respective block.” [0029] Each computing device 104 may be configured to validate the new block added to the blockchain and update one or more configuration rules included therein using the configuration data comprising the configuration transaction(s) included in the newly added block.  Each computing device 104 may identify the newly added block (e.g., via the timestamp included in the respective block header) and may request validation of the digital signature included therein by the trusted entity 108.  The computing device 104 may, for example, electronically transmit a data signal superimposed or otherwise encoded with the digital signature to the trusted entity 108, which may return a data signal superimposed or otherwise encoded with a result of the validation, such as a positive or negative result.” [0029-31], where this is performed in order to provide the benefit of: “The use of blockchain to update configuration data in the computing devices 104 of the computing network may provide for increased efficiency and effectiveness of the propagation of configuration data throughout the computing network. . . .  In addition, the use of hash values in the blockchain itself may enable the computing device 104 to not only validate the authenticity of the block including the new See e.g. Dix at [0031-33].
 	Further, for claims 27 and 28, see Dix at [0030] as previously found by the examiner: 

    PNG
    media_image2.png
    221
    779
    media_image2.png
    Greyscale

9.	With regard to claim 2, Lerner further discloses where the distributed electronic ledger is a block chain ledger that tracks the asset, and the secure element is configured to validate the request only in the case where: the asset has an attribute satisfying at least one condition specified by the set of rules (see e.g. [290] where “the asset-tracking system” is “in case of Bitcoin, the[[] blockchain.”; see [0038] where the Firmcoin transmits information about the authenticated request to the asset tracking system.), the set of rules identifies at least one condition associated with the asset (see above, various keys publish private hash value) and determine based on the request that the an attribute of the asset satisfies the at least one condition (see [0291], “If the message C is correct, the funds are accepted and the flow continues in 0640. In 0640 the Bitcoin-Firmcoin changes to a special state ‘Bitcoins loaded’”)). 
10.	With regard to claim 3, 34, 35, Lerner further discloses where: the asset includes a digital currency account, the attribute includes an initial balance of the digital currency account, and the at least one condition includes that the initial balance is at least an amount specified in the request (see [0038] where the asset relate to virtual currency which inherently includes an amount, even if 0; see further [0127] indicating “an amount of the asset”; [0036] for wallet teachings). 
11.	With regard to claim 4, Lerner further discloses where the distributed electronic ledger is a block chain ledger that tracks the asset, load from the memory transaction data 
12.	With regard to claim 5, Lerner further discloses: the asset includes a digital currency account, the transaction data identifies a transaction amount for each of the one or more transactions (see [0123]) determine adjusted amount (see [0123] dynamic amount) the secure element is configured to validate the request only in the case where a balance of the digital currency account after applying all of the one or more transactions to the balance is at least an amount specified in the request (see [0038] where the asset relates to virtual currency which inherently includes an amount, even if 0; see further [0127] indicating “an amount of the asset”). 
13.	With regard to claim 7, Lerner further discloses: the memory stores a first version identifier of a version of the set of rules associated with the block chain ledger which is stored in the secure element; and the information includes the version identifier and a hash of the version of the set of rules stored in the secure element, where the processor is configured to execute instructions to transmit the first identifier and a first has of the first identifier to peer-to-peer system (see [0134-137]). However, the concept of accessing a first hash value on a block of a blockchain, obtaining a second hash value, and then validating the request based on the correspondence of the previous hash value with the new second hash value, as claimed, is old and well known in the blockchain art as this is how blockchains work.  In particular, Dix teaches at e.g. Figs. 6-7, [0024-26], [0029-31] that it would have been obvious to one of ordinary skill in the transaction verification art to include the ability to access a block chain hash value(s) such as a block hash value as shown in Fig. 7: 

    PNG
    media_image1.png
    135
    474
    media_image1.png
    Greyscale

See e.g. Dix at [0031-33]
 	Therefore, it would have been obvious to one of ordinary skill in the blockchain transaction art at the time of filing to modify Lerner to include the ability to access a block chain hash value(s) such as a block hash value as shown in Fig. 7: 

    PNG
    media_image1.png
    135
    474
    media_image1.png
    Greyscale

And obtaining a second hash value from the received request (see e.g. [0024-26], and validating the received request based on a determination that the first hash value corresponds to the second hash value (see e.g. [0029-31), where this is performed in order to provide the benefit of: “The use of blockchain to update configuration data in the computing devices 104 of the computing network may provide for increased efficiency and effectiveness of the propagation of configuration data throughout the computing network. . . .  In addition, the use of hash values in the blockchain itself may enable the computing device 104 to not only validate the authenticity of the block including the new configuration transactions, but to also validate the configuration transactions included therein.”  See e.g. Dix at [0031-33].

With regard to claim 22, as shown above, Dix teaches obtaining the first version identifier from the one or more ledger blocks.  See 
However, the concept of accessing a first hash value on a block of a blockchain, obtaining a second hash value, and then validating the request based on the correspondence of the previous hash value with the new second hash value, as claimed, is old and well known in the blockchain art as this is how blockchains work.  In particular, Dix teaches at e.g. Figs. 6-7, [0024-26], [0029-31] that it would have been obvious to one of ordinary skill in the transaction verification art to include the ability to access a block chain hash value(s) such as a block hash value as shown in Fig. 7: 

    PNG
    media_image1.png
    135
    474
    media_image1.png
    Greyscale

And obtaining a second hash value from the received request (see e.g. [0024-26], and validating the received request based on a determination that the first hash value corresponds to the second hash value (see e.g. [0029-31), where this is performed in order to provide the benefit of: “The use of blockchain to update configuration data in the computing devices 104 of the computing network may provide for increased efficiency and effectiveness of the propagation of configuration data throughout the computing network. . . .  In addition, the use of hash values in the blockchain itself may enable the computing device 104 to not only validate the authenticity of the block including the new configuration transactions, but to also validate the configuration transactions included therein.”  See e.g. Dix at [0031-33]
 	Therefore, it would have been obvious to one of ordinary skill in the blockchain transaction art at the time of filing to modify Lerner to include the ability to access a block chain hash value(s) such as a block hash value as shown in Fig. 7: 

    PNG
    media_image1.png
    135
    474
    media_image1.png
    Greyscale

And obtaining a second hash value from the received request (see e.g. [0024-26], and validating the received request based on a determination that the first hash value corresponds to the second hash value (see e.g. [0029-31), where this is performed in order to provide the benefit of: “The use of blockchain to update configuration data in the computing devices 104 of the computing network may provide for increased efficiency and effectiveness of the propagation of configuration data throughout the computing network. . . .  In addition, the use of hash values in the blockchain itself may enable the computing device 104 to not only validate the authenticity of the block including the new configuration transactions, but to also validate the configuration transactions included therein.”  See e.g. Dix at [0031-33].
With regard to claims 23, 25 and 36, Lerner does not disclose the limitations of claim 23.  However, as mentioned above, Dix discloses at [0029-33] that there can be a third hash value, or as many hash values as needed, where this is performed in order to provide the benefit of: “The use of blockchain to update configuration data in the computing devices 104 of the computing network may provide for increased efficiency and effectiveness of the propagation of configuration data throughout the computing network. . . .  In addition, the use of hash values in the blockchain itself may enable the computing device 104 to not only validate the authenticity of the block including the new configuration transactions, but to also validate the configuration transactions included therein.”  See e.g. Dix at [0031-33].  See further Dix [0026] “The combined hash value may be included in the block header as a representation of the configuration transactions included in the respective block.”

With regard to claims 29-31, Lerner further discloses where the received request comprises a wallet address (see e.g. [0023], [0036], [0068], [0345]).


Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
The rejections under 35 USC have been withdrawn based on the amendments provided.  Applicant argues that Lerner does not teach the first and second hash values.  The examiner admitted in the action that Lerner does not teach the limitations relating to the first and second hash values.  The examiner refers to Dix for these limitations.  As stated above, Dix teaches processes that access and operate on various hash values (see Dix at e.g. [0024-31]), and further teaches a first hash value being representative of a first version identifier of a first version of the one or more rules [associated with the device] (see e.g. [0031] where each of the created hash values are associated with the computing device 104(a….n) that created it; see Fig. 1, with multiple computing devices 104(a…n); [0031] “In some instances, one or more configuration transactions may also include a hash value.  The value field may indicate an operation to be performed by the computing device 104 with respect to the associated configuration data.  For example, the value field may indicate if a configuration rule is to be added, with the rule being based on the associated configuration data.  In another example, the value field may indicate that an existing configuration rule is to be deleted or modified.  In such instances, the existing configuration rule may be identified via the hash value included in the respective configuration transaction.  The computing device 104 may hash prior configuration transactions to generate hash values associated therewith.”), and a second hash value . . . associated with the additional device (see [0029] where when the additional computing device 104(b), which did not initially create the hash value, receives the new block, the additional computing device can then hash the generated hash value, where this is the claimed “second hash value” and it is “associated with the additional device”).  The examiner notes that merely being “associated with” is very broad under the broadest 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687